DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857
 on behalf of a class of others similarly
 situated,                                Declaration of Simon Franzini in
                                          support of Plaintiff’s response in
                                          opposition to Defendant’s motion to
                    Plaintiff,            continue

                  v.

 VISALUS, INC.,
 a Nevada corporation,

                   Defendant.
                                Declaration of Simon Franzini

        I, Simon Franzini, declare as follows:

        1.       I am an attorney admitted to practice in the State of California. I have been

admitted to practice pro hac vice in the above-captioned matter. Dkt. 156. I am over the

age of 18 and fully competent to make this declaration.

        2.       I am a partner with the law firm of Dovel & Luner, LLP and counsel of

record for Plaintiff Wakefield. I make this declaration in support of Plaintiff’s response

in opposition to Defendant ViSalus, Inc.’s motion to continue trial.

        3.       Submitted with Plaintiff’s response are the following exhibits, which are

true and correct copies of the documents identified below:

 Exhibit no.        Description
        1           Email chain between counsel for Plaintiff and counsel for Defendant
        2           Doug Knox biography at Spencer Fane
        3           Joshua Dickinson biography at Spencer Fane

        I declare, under penalty of perjury under the laws of the United States of America,

that the foregoing is true and correct. Executed this 18th day of January 2019 in Santa

Monica, California.

                                                    /s/ Simon Franzini

                                                    Dovel & Luner, LLP




Declaration of Simon Franzini                   1
                                  CERTIFICATE OF SERVICE

        I, Simon Franzini, an attorney, certify that on January 18, 2019, I served the foregoing by
causing true and accurate copies of such paper to be transmitted to all counsel of record via the
Court’s CM/ECF electronic filing system.

                                         /s/ Simon Franzini




Declaration of Simon Franzini                      2
